Title: Novr. 30th. 1762.
From: Adams, John
To: 


       Last Thurdsday Night, at Cranch’s Wedding, Dr. Tufts, in the Room where the Gentlemen were, said We used to have on these Occasions, some good Matrimonial stories, to raise our spirits. The story of B. Bicknal’s Wife is a very clever one. She said, when she was married she was very anxious, she feared, she trembled, she could not go to Bed. But she recollected she had put her Hand to the Plow and could not look back, so she mustered up her Spirits, committed her soul to God and her Body to B. Bicknal and into Bed she leaped—and in the Morning she was amazed, she could not think for her Life what it was that had scared her so.
       P. told a story of Elisha Marsh No. 2. when he was first married.
       Quere. The Humanity, The Utility, the Policy, the Piety of the sanguinary Laws against Robbery and Stealing.
      